907 F.2d 1137Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cary McKenzie BRIGMAN, Plaintiff-Appellant,v.Aaron JOHNSON;  Joseph Hamilton, Defendants-Appellees.
No. 90-7302.
United States Court of Appeals, Fourth Circuit.
Submitted May 7, 1990.Decided May 30, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (C/A No. 90-107)
Cary McKenzie Brigman, appellant pro se.
E.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Cary McKenzie Brigman appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  We grant leave to proceed in forma pauperis.  Our review of the record and the district court's opinion, however, discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Brigman v. Johnson, C/A No. 90-107 (E.D.N.C. Mar. 14, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.